                   Case 20-10910-CSS            Doc 90      Filed 04/20/20        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                        :                      Chapter 11
                              :
                         1
TZEW HOLDCO LLC, et al.,      :                      Case No. 20-10910 (CSS)
                              :
            Debtors.          :                      (Jointly Administered)
______________________________:

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         NOTICE IS HEREBY GIVEN pursuant to Section 1109(b) of Title 11 of the United States

Code (the “Bankruptcy Code”) and Rules 9010 and 2002 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) that Klehr Harrison Harvey Branzburg LLP hereby appears

on behalf of BK of Destin, Inc.

         Counsel requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section 1109(b)

of the Bankruptcy Code, that copies of all notices and pleadings given or required to be given in

this chapter 11 case and copies of all papers served or required to be served in this chapter 11 case,

including but not limited to, all notices (including those required by Bankruptcy Rule 2002),

reports, pleadings, motions, applications, lists, schedules, statements, chapter 11 plans, disclosure

statements, and all other matters arising herein or in any related adversary proceeding, be given

and served upon each Counsel, at the addresses, telephone, and email addresses set forth below:

                                   Raymond H. Lemisch, Esquire
                                   Klehr Harrison Harvey Branzburg LLP
                                   919 Market Street, Suite 1000
                                   Wilmington, DE 19801-3062
                                   Phone: 302-426-1189
                                   Fax: 302-426-9193
                                   Email: rlemisch@klehr.com

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone Beverage
Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW Holdco
LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11
cases is: 18575 Jamboree Road, Suite 600, Irvine, CA 92612.


PHIL1 8829858v.1
                   Case 20-10910-CSS      Doc 90      Filed 04/20/20     Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders, applications,

motions, petitions, pleadings, requests, complaints and demands, whether formal or informal,

written or oral, transmitted or conveyed by mail delivery, telephone, facsimile or otherwise filed

or made with regard to the above-captioned cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a waiver of any

of the rights of BK of Destin, Inc., including, without limitation, to (i) have final orders in non-

core matters entered only after de novo review by a higher court, (ii) trial by jury in any proceeding

so triable in this case, or any case, controversy, or adversary proceeding related to this case,

(iii) have the reference withdrawn in any matter subject to mandatory or discretionary withdrawal,

or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which BK of Destin,

Inc. may be entitled in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.

                                               KLEHR HARRISON HARVEY
                                                BRANZBURG LLP


Dated: April 20, 2020                  By:     /s/ Raymond H. Lemisch
                                               Raymond H. Lemisch, Esquire
                                               919 Market Street, Suite 1000
                                               Wilmington, DE 19801-3062
                                               Tele: 302-426-1189
                                               Fax: 302-426-9193
                                               Email: rlemisch@klehr.com

                                               Counsel to BK of Destin, Inc.


                                                  2

PHIL1 8829858v.1
